Citation Nr: 1622922	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2005, a hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is associated with the Veteran's record.  A June 2007 Board decision denied the Veteran service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board for further consideration.  In November 2013 and April 2015, the case was remanded for additional development.  A September 2015 rating decision granted service connection for depressive disorder with anxious distress, and awarded staged ratings of 50 percent, effective June 14, 2004, and 30 percent from August 11, 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD due to military sexual trauma (MST) in service.  VA treatment records reflect a diagnosis of PTSD due to MST since 2004, when it was noted that the full criteria for the diagnosis of PTSD were met under the criteria listed in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), Fourth Edition (DSM-IV).  However, on April 2015 VA examination, the diagnosis was unspecified depressive disorder with anxious distress.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the Fifth Edition of the DSM (DSM-5), and that his thinking and behavior are marked more clearly by characterological mood symptoms rather than by trauma-based dysfunction.  The examiner further opined that the Veteran has been misdiagnosed for several years, treating his PTSD traits as if those features were his primary disorder.  

The Board observes that VA had previously adopted the DSM-IV for rating purposes.  VA implemented the DSM-5, effective August 4, 2014, and determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's claim of service connection for PTSD was originally certified to the Board in July 2006 (prior to August 4, 2014); therefore, the DSM-5 is not applicable to this case.  Because the April 2015 VA examiner's opinion that the Veteran does not meet the criteria for a PTSD diagnosis is based on the DSM-5 criteria, a remand for an addendum opinion is necessary.  Additionally, because this matter is already being remanded, all updated VA records of treatment the Veteran has received for his psychiatric disability since July 2015 must be obtained.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his psychiatric disability since July 2015.  

2. Thereafter, the AOJ should return the entire record to the April 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran's symptoms meet the DSM-IV criteria for a PTSD diagnosis.  If the April 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The examiner must explain the rationale and reasoning for all opinions and conclusions provided.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

